Citation Nr: 0809678	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans' Law Judge in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 
(2007).

The veteran claims entitlement to service connection for 
acute and subacute peripheral neuropathy.  He asserts that 
peripheral neuropathy is related to chemical exposure he had 
in his service occupation as a corrosion control specialist.  

The veteran had a VA examination in May 2006.  The examiner 
noted that the claims file was not available at the time of 
the examination and concluded that an opinion would be 
speculative without a review of the claims file.  The 
examiner stated that additional documentation, including lay 
statements, to better establish a time of onset would be 
helpful.  In June 2007, the examiner reviewed the claims file 
and provided an addendum opinion.  The examiner opined that a 
connection between solvent exposure and neuropathy might be 
possible but stated that a relation to military service, 
"would be speculative at this point." 
In July 2007, the veteran submitted lay statements from his 
daughter and former wife.  These statements described the 
veteran's history of complaints of foot pain and numbness.  
The veteran's former wife stated that the veteran complained 
of foot pain and numbness as early as 1976.  

In light of the examiner's comment that additional evidence, 
including lay statements, would be useful in rendering an 
opinion, the Board finds that a remand is necessary before 
this claim can be decided.  On remand, the examiner is asked 
to review the entire claims file and to provide an addendum 
to the May 2006 and July 2007 examination reports regarding 
whether the currently diagnosed acute and subacute peripheral 
neuropathy is related service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the June 2007 VA 
examination report from the VA examiner 
who performed the June 2007 examination.  
If the examiner who performed the June 
2007 examination is unavailable, then a 
new examiner must be asked for the 
required opinion.  The veteran's claims 
folder and a copy of this remand must be 
provided to the examiner.  The examiner is 
asked to review the entire claims file and 
to provide an opinion regarding whether it 
is at least as likely as not (50 percent 
or greater likelihood) that peripheral 
neuropathy had its onset during service or 
is causally linked to an incident of 
service, including to paint exposure 
during service.  The examiner should 
provide a detailed rationale for the 
opinion.  The veteran should not be 
scheduled for another examination unless 
the examiner determines that a new 
examination is necessary to render the 
requested opinion.  

2.  Following the requested development, 
the veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



